The Court
reversed the decree of the Court of Chancery, with costs to the appellant in that court, and in this court; and decreed, that the chancellor direct the auditor of the court of chancery to state and return an account between the parties West and Beanes, charging West on the 2d of February 1802, with one half of the sum of 552500, stated in the bill to have been originally loaned, with legal interest thereon, and with any other proper charge, and giving West credit with one half of the sums paid on account of interest on the said sum so loaned, and with ■ any other proper discounts; and that the chancellor pass such other and further decree in the premises as may be proper to carry into effect the said proceedings in the court of chancery, and the decree and judgment of this court.
DECREE REVERSED (a).

 There was also a bill filed in the names of Calvert and West against Beanes, for similar relief against the note executed by West, and payable to Calvert, for $2500, upon which suits liad been brought at law, and judgments recovered in the name of Beanes against the complainants, and which were entered forthe use of the XI. S. On this bill there were the same proceedings, and, decree by the chancellor, and by this court, as in the above case of West against Beanes and Oden.